Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continuation of Box 3:
The proposed amendments to the independent claims specifying that the epoxy is a crystalline solid raise new issues that would require further consideration and/or search by the Examiner because such a limitation was not previously required and the inclusion of the claims would change the basis of the rejection. The proposed amendments to claims 1 and 6 specifying that the cutting tools are drawn along the length of the bus bar to remove the coating would also change the basis of the rejection for those independent claims. 

Continuation of Box 12:
It is noted that Applicant describes benefits of using induction heating to heat the claimed epoxy coating compared to external heat, suggesting that heating using induction means with the claimed epoxy provides unexpected benefits, however, no showing has been provided to support these arguments. Therefore, Larsen providing the suggestion to use induction heating to selectively or locally heat a polymer coating on a metal surface in combination with ‘619 in view of Anderson, Gleyal, Iura, and Ogiuchi is considered to render it obvious to selectively remove the epoxy coating using induction heating from the ends of the bus bars as required by the current state of the claims (i.e. the claim set dated 8/17/21).

	As to Applicant’s arguments over Larsen, as it applies to the current claim set (8/17/21), it is noted that Larsen is relied upon for the suggestion of using induction heating for providing local heating of a polymer coating on a metal surface, where Gleyal suggests heating the epoxy for delaminating from the surface upon heating above the Tg. It is noted that Anderson indicates that busbars are formed of metal. Therefore, since Gleyal indicates that the epoxy delaminates from the surface upon heating above the Tg, the epoxy is applied to a metal surface, and Larsen indicates that induction heating locally heats a polymer coating on a metal surface, the combination provides the 
As to avoiding burning of the epoxy, ‘619 in view of Anderson, Gleyal, Iura, and Ogiuchi do not specifically teach heating the epoxy to avoid burning the epoxy, however, they suggest heating the epoxy to a range of Tg to Tg+100°C for the purposes of debonding and removing the epoxy. From this, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have optimized the temperature of the process to be above the Tg without burning the epoxy because it will provide the benefits of heating the epoxy to a temperature range desired for removal while also preventing overheating of the epoxy and the underlying busbar so as to prevent damage to the busbar and regions of the coating located near where the coating is removed. Further, since ’619 in view of Anderson, Gleyal, Iura, and Ogiuchi suggest heating to a temperature of the Tg to Tg+100°C, this would also be expected to at least overlap the claimed temperature range since the epoxy would be heated to at minimum the Tg as required by the claim. Therefore, the process of ‘619 in view of Anderson, Gleyal, Iura, and Ogiuchi suggests heating the epoxy coating so as to be optimizing within the claimed range or overlapping the claimed range. According to MPEP 2144.05 II A, “Generally, differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical. “[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.” In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955). According to MPEP 2144.05, “in the case where prima facie case of obviousness exists.”  In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976). 
	As to Applicant’s argument that busbars coated with the RER of Gleyal would not delaminate upon heating with induction heating as suggested by Larsen, it is unclear why the coating would not delaminate. Specifically, since the suggestion is to use induction heating to heat the epoxy above the Tg and Gleyal indicates that the epoxy delaminates when heated above the Tg, it would still be expected to delaminate, which would render the process of ‘619 in view of Anderson, Gleyal, Iura, Ogiuchi, and Larsen successful. 
	Regarding Applicant’s arguments over Flehmig as they apply to the current claims (8/17/21), it is noted that Flehmig provides the suggestion of using their method of removing a coating from both sides of the busbars at the same time, where ‘619 in view of Anderson, Gleyal, Iura, Ogiuchi, and Larsen provide the suggestion of removing the epoxy coating from the busbar in a subject area where the epoxy coating is heated to be in a rubbery state so as to delaminate from the bar using local induction heating to avoid burning of the epoxy because Flehmig indicates that their method is capable of removing a coating from both sides of a metal bar and it is economical. Specifically, Flehmig provides removing the coating on both sides of the metal bar simultaneously using the scraping knives (0018, 0054, and Fig. 4-6). Therefore, in the process of ‘619 in view of Anderson, Gleyal, Iura, Ogiuchi, Larsen, and Flehmig the rubbery epoxy heated using local induction heating will be removed from the first and second sides of the bus bar by brining the cutting tools or scraping knives located on the first and second sides of the bus bar into contact at substantially the same time with the rubbery epoxy while at or above its glass transition temperature and the scraping knives will be drawn along 
	It is noted that Applicant’s arguments addressed to the newly proposed features are not addressed herein because the amendments are not entered. Therefore, the claims are rejected for the reasons provided in the Final Office Action dated 10/26/21. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTINA D MCCLURE whose telephone number is (571)272-9761. The examiner can normally be reached Monday-Friday, 8:30-5:00 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gordon Baldwin can be reached on 571-272-5166. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-





/CHRISTINA D MCCLURE/Examiner, Art Unit 1718                                                                                                                                                                                                        

/KATHERINE A BAREFORD/Primary Examiner, Art Unit 1718